Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/07/2022 has been entered. Claims 1-13 remain pending in the application. Objection to the drawing is withdrawn. Rejections of claims 1-13 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as unpatentable over Seo (US 9240138 B2) in view of Kim (US 20160336847 A1) and further in view of Chang (US 20070096669 A1).
	Regarding claim 1, Seo (e.g., Figs. 3-4, annotated version of Figs. 3-4 is reproduced below for reference) discloses an output voltage regulating circuit, (power IC), a voltage regulating speed control unit (control circuit A), a first n-type switch unit (switching transistor Tr), a first capacitor (capacitor C1), a resistor unit (resistor R2), and a voltage output unit (voltage output circuit VDD, VGH, VGL); 

    PNG
    media_image1.png
    463
    662
    media_image1.png
    Greyscale

Annotated version of Seo’s Figs. 3-4
wherein an input terminal of the PWM IC (power IC has an input terminal) is electrically connected to a signal circuit (signal circuit 13), a first output terminal of the PWM IC (power IC has an output terminal) is electrically connected to the voltage regulating speed control unit (control circuit A), a second output terminal (terminal Vout) of the PWM IC (power IC) is electrically connected to a control terminal of the voltage output unit (voltage output circuit VDD, VGH, VGL), and a compensation terminal (terminal FB) is electrically connected to a first terminal of the resistor unit (resistor R2); the voltage regulating speed control unit comprises a second capacitor (capacitor C), a current source (current source I), and a comparator (comparator 22); the first terminal of the second capacitor (capacitor C) is electrically connected to an (current source I), and the second terminal of the second capacitor (capacitor C) is grounded; an inverting input terminal (terminal 1) of the comparator (comparator 22) is electrically connected to the first terminal of the second capacitor (capacitor C), a non-inverting input terminal (terminal +) of the comparator (comparator 22) is input with a reference voltage (voltage REF), and an output terminal of the comparator (comparator 22) is electrically connected to a control terminal of the first n-type switch unit (switching transistor Tr); a first terminal (drain terminal D) and a second terminal (source terminal S) of the first n-type switch unit (switching transistor Tr) are electrically connected to a first terminal (top terminal A) and a second terminal (bottom terminal B) of the resistor unit (resistor R2), respectively; a first terminal (top terminal) of the first capacitor (capacitor C1) is electrically connected to the second terminal of the resistor unit (resistor R2), and a second terminal (bottom terminal) of the first capacitor (capacitor C1) is grounded; an output terminal of the voltage output unit (voltage output circuit VDD, VGH, VGL) outputs an output voltage (voltage VDD, VGH, VGL); 
when the input terminal of the PWM IC (power IC) receives a signal to increase or decrease the output voltage by a voltage value transmitted the signal circuit (signal circuit 13), the PWM IC (power IC) changes a pulse signal output by the second output terminal (terminal Vout) of the PWM IC to control the voltage output unit (voltage output circuit VDD, VGH, VGL) to increase or decrease the output voltage by the voltage value (Figs. 3-4).

(e.g., Figs. 1-4) discloses an output voltage regulating circuit, comprising a pulse width modulation integrated circuit (PWM IC) (e.g., Figs. 1-4) and a voltage regulating speed control unit (e.g., Figs. 1-4), wherein the voltage regulating speed control unit comprises a second switch unit (switching transistor 141), a second capacitor (capacitor C1), a current source (current source 142), and a comparator (comparator 144); a control terminal of the second switch unit (switching transistor 141) is electrically connected to the first output terminal of the PWM IC (PWM IC 10), a first terminal and a second terminal of the second switch unit (switching transistor 141) are electrically connected to a first terminal and a second terminal of the second capacitor (capacitor C1), respectively; the first terminal of the second capacitor (capacitor C1) is electrically connected to an output terminal of the current source (current source 142), and the second terminal of the second capacitor (capacitor C1) is grounded; an inverting input terminal (terminal 1) of the comparator (comparator 144) is electrically connected to the first terminal of the second capacitor (capacitor C1), a non-inverting input terminal (terminal +) of the comparator (comparator 144) is input with a reference voltage (voltage VDCP), and an output terminal of the comparator (comparator 144) is electrically connected to a control terminal of the first n-type switch unit (switching transistor 146); when the input terminal of the PWM IC (power 10) receives a signal to increase or decrease the output voltage by a voltage value transmitted the signal circuit (signal circuit BD), the PWM IC (power I0) outputs a control signal to the second switch unit (switching transistor 141) to control the second switch unit (switching transistor 141) to turn on and then cut off, and (terminal VG) of the PWM IC to control the voltage output unit to increase or decrease the output voltage by the voltage value (Figs. 1-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the voltage regulating speed control unit of Seo. The combination/motivation would be to provide a switching control of an output voltage regulating circuit.

Seo and Kim do not disclose the 12C bus. However, Chang (e.g., Figs. 1, 3, and 6) discloses an output voltage regulating circuit, comprising a pulse width modulation integrated circuit (PWM IC 10), wherein an input terminal of the PWM IC (PWM IC 10) is electrically connected to an inter-integrated circuit (12C) bus ([0006]; 12C bus), and when the input terminal of the PWM IC receives a signal to increase or decrease the output voltage by a voltage value transmitted by the 12C bus ([0006]; 12C bus). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the voltage regulating speed control unit of Seo in view of Kim. The combination/motivation would be to provide a input signal interface of an output voltage regulating circuit.

Regarding claim 2, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, Seo (e.g., Figs. 3-4) discloses wherein when the output voltage is finished increasing or decreasing by the voltage value, a voltage of the first terminal of the second capacitor (capacitor C) is identical to the (voltage REF). In addition, Kim (Figs. 2-3) discloses the same feature as claimed.

Regarding claim 3, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, Seo (e.g., Figs. 3-4) discloses wherein when the second capacitor (capacitor C) is charged to saturation, a voltage of the first terminal of the second capacitor(capacitor C) is greater than the reference voltage (voltage REF). In addition, Kim (Figs. 2-3) discloses the same feature as claimed.

Regarding claim 4, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, Seo (e.g., Figs. 3-4) discloses wherein the resistor unit comprises a resistor (R2). Seo does not disclose the resistor unit comprises a first resistor and a second resistor as claimed. However, it is well known in electronics that one resistor R is equivalent to a first resistor R/2 and a second resistor R/2 connected in parallel. As a result, the resistor unit comprises a first resistor (R2/2) and a second resistor (R2/2); a first terminal of the first resistor (R2/2) and a first terminal of the second resistor (R2/2) are electrically connected as the first terminal of the resistor unit, and a second terminal of the first resistor (R2/2) and a second terminal of the second resistor (R2/2) are electrically connected as the second terminal of the resistor unit. Therefore, it would be obvious to replace or substitute one resistor as taught by Seo with two resistors connected in parallel, which provide an alternative design choice and produce a same result.

Regarding claim 5, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, wherein the first n-type switch unit (switch transistor Tr1 or 146) and the second switch unit (switch transistor 141) are a first n-type field-effect transistor (n-type switch transistor Tr1 or 146) and a second n-type field-effect transistor (n-type switch transistor 141), respectively; a gate of the first n-type field-effect transistor is the control terminal of the first n-type switch unit, a source of the first n-type field-effect transistor is the second terminal of the first n-type switch unit, and a drain of the first n-type field-effect transistor is the first terminal of the first n-type switch unit (n-type switch transistor Tr1 or 146 has a gate terminal, a drain terminal, and a source terminal); a gate of the second n-type field-effect transistor is the control terminal of the second switch unit, a source of the second n-type field-effect transistor is the second terminal of the second switch unit, and a drain of the second n-type field-effect transistor is the first terminal of the second switch unit (n-type switch transistor 141 has a gate terminal, a drain terminal, and a source terminal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the output voltage regulating circuit of Seo for the same reason above.

Regarding claim 6, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, wherein the PWM IC outputs a high voltage level control signal to control the second switch unit to turn on, and outputs a low voltage level control signal to control the second switch unit to cut off (switch transistor 141 is a n-type transistor, therefore, a high voltage to turn it on and a low voltage to turn it off). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the output voltage regulating circuit of Seo for the same reason above.

Regarding claim 7, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, Seo (e.g., Figs. 3-4) discloses wherein the voltage regulating speed control unit is integrated on the PWM IC (Figs. 3-4). In addition, Kim (Figs. 1-2) discloses the same feature as claimed (Figs. 1-2).

Regarding claim 8, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, wherein the output voltage is a turn-on voltage (e.g., Seo’s Figs. 3-4 and Kim’s Figs. 1-2; turn-on voltage).

Regarding claim 10, Seo (e.g., Figs. 3-4) discloses an output voltage regulating circuit, comprising a pulse width modulation integrated circuit (PWM IC) (power IC), a voltage regulating speed control unit (control circuit A), a first n-type switch unit (switching transistor Tr), a first capacitor (capacitor C1), a resistor unit (resistor R2), and a voltage output unit (voltage output circuit VDD, VGH, VGL); 
wherein an input terminal of the PWM IC (power IC has an input terminal) is electrically connected to a signal circuit (signal circuit 13), a first output terminal of the PWM IC (power IC has an output terminal) is electrically connected to the voltage regulating speed control unit (control circuit A), a second output terminal (terminal Vout) of the PWM IC (power IC) is electrically connected to a control terminal of the voltage output unit (voltage output circuit VDD, VGH, VGL), and a compensation terminal (terminal FB) is electrically connected to a first terminal of the resistor unit (resistor R2); the voltage regulating speed control unit comprises a second capacitor (capacitor C), a current source (current source I), and a comparator (comparator 22); the first terminal of the second capacitor (capacitor C) is electrically connected to an output terminal of the current source (current source I), and the second terminal of the second capacitor (capacitor C) is grounded; an inverting input terminal (terminal -) of the comparator (comparator 22) is electrically connected to the first terminal of the second capacitor (capacitor C), a non-inverting input terminal (terminal +) of the comparator (comparator 22) is input with a reference voltage (voltage REF), and an output terminal of the comparator (comparator 22) is electrically connected to a control terminal of the first n-type switch unit (switching transistor Tr); a first terminal (drain terminal) and a second terminal (source terminal) of the first n-type switch unit (switching transistor Tr) are electrically connected to a first terminal (top terminal) and a second terminal (bottom terminal) of the resistor unit (resistor R2), respectively; a first terminal (top terminal) of the first capacitor (capacitor C1) is electrically connected to the second terminal of the resistor unit (resistor R2), and a second terminal (bottom terminal) of the first capacitor (capacitor C1) is grounded; an output terminal of the voltage output unit (voltage output circuit VDD, VGH, VGL) outputs an output voltage (voltage VDD, VGH, VGL); 
when the input terminal of the PWM IC (power IC) receives a signal to increase or decrease the output voltage by a voltage value transmitted by the signal circuit (signal circuit 13), the PWM IC (power IC) changes a pulse signal output by the second output terminal (terminal Vout) of the PWM IC to control the voltage output unit (voltage output circuit VDD, VGH, VGL) to increase or decrease the output voltage by the voltage value (Figs. 3-4); 
wherein when the output voltage is finished increasing or decreasing by the voltage value, a voltage of the first terminal of the second capacitor (capacitor C) is identical to the reference voltage (voltage REF); 
wherein when the second capacitor (capacitor C) is charged to saturation, the voltage of the first terminal of the second capacitor (capacitor C) is greater than the reference voltage (voltage REF); 
wherein the first n-type switch unit is a first n-type field-effect transistor (n-type switch transistor Tr1); a gate of the first n-type field-effect transistor is the control terminal of the first n-type switch unit, a source of the first n-type field-effect transistor is the second terminal of the first n-type switch unit, and a drain of the first n-type field-effect transistor is the first terminal of the first n-type switch unit (n-type switch transistor Tr1 has a gate terminal, a drain terminal, and a source terminal).

Seo does not disclose the voltage regulating speed control unit comprises a second switch unit as claimed. However, Kim (e.g., Figs. 1-4) discloses an output voltage regulating circuit, comprising a pulse width modulation integrated circuit (PWM IC) (e.g., Figs. 1-4) and a voltage regulating speed control unit (e.g., Figs. 1-4), wherein the voltage regulating speed control unit comprises a second switch unit (switching transistor 141), a second capacitor (capacitor C1), a current source (current source 142), and a comparator (comparator 144); a control terminal of the second switch unit (switching transistor 141) is electrically connected to the first output terminal of the PWM IC (PWM IC 10), a first terminal and a second terminal of the second switch unit (switching transistor 141) are electrically connected to a first terminal and a second terminal of the second capacitor (capacitor C1), respectively; the first terminal of the second capacitor (capacitor C1) is electrically connected to an output terminal of the current source (current source 142), and the second terminal of the second capacitor (capacitor C1) is grounded; an inverting input terminal (terminal 1) of the comparator (comparator 144) is electrically connected to the first terminal of the second capacitor (capacitor C1), a non-inverting input terminal (terminal +) of the comparator (comparator 144) is input with a reference voltage (voltage VDCP), and an output terminal of the comparator (comparator 144) is electrically connected to a control terminal of the first n-type switch unit (switching transistor 146); when the input terminal of the PWM IC (power 10) receives a signal to increase or decrease the output voltage by a voltage value transmitted the signal circuit (signal circuit BD), the PWM IC (power I0) outputs a control signal to the second switch unit (switching transistor 141) to control the second switch unit (switching transistor 141) to turn on and then cut off, and correspondingly changes a pulse signal output by the second output terminal (terminal VG) of the PWM IC to control the voltage output unit to increase or decrease the output voltage by the voltage value (Figs. 1-4). Seo (Figs. 1-4) further discloses wherein the first n-type switch unit (switch transistor 146) and the second switch unit (switch transistor 141) are a first n-type field-effect transistor (n-type switch transistor 146) and a second n-type field-effect transistor (n-type switch transistor 141), respectively; a gate of the (n-type switch transistor 146 has a gate terminal, a drain terminal, and a source terminal); a gate of the second n-type field-effect transistor is the control terminal of the second switch unit, a source of the second n-type field-effect transistor is the second terminal of the second switch unit, and a drain of the second n-type field-effect transistor is the first terminal of the second switch unit (n-type switch transistor 141 has a gate terminal, a drain terminal, and a source terminal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the voltage regulating speed control unit of Seo. The combination/motivation would be to provide a switching control of an output voltage regulating circuit.

Seo and Kim do not disclose the 12C bus. However, Chang (e.g., Figs. 1, 3, and 6) discloses an output voltage regulating circuit, comprising a pulse width modulation integrated circuit (PWM IC 10), wherein an input terminal of the PWM IC (PWM IC 10) is electrically connected to an inter-integrated circuit (12C) bus ([0006]; 12C bus), and when the input terminal of the PWM IC receives a signal to increase or decrease the output voltage by a voltage value transmitted by the 12C bus ([0006]; 12C bus). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the voltage regulating 

Seo does not disclose the resistor unit comprises a first resistor and a second resistor as claimed. However, it is well known in electronics that one resistor R is equivalent to a first resistor R/2 and a second resistor R/2 connected in parallel. As a result, the resistor unit comprises a first resistor (R2/2) and a second resistor (R2/2); a first terminal of the first resistor (R2/2) and a first terminal of the second resistor (R2/2) are electrically connected as the first terminal of the resistor unit, and a second terminal of the first resistor (R2/2) and a second terminal of the second resistor (R2/2) are electrically connected as the second terminal of the resistor unit. Therefore, it would be obvious to replace or substitute one resistor as taught by Seo with two resistors connected in parallel, which provide an alternative design choice and produce a same result.

Regarding claim 11, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, wherein the PWM IC outputs a high voltage level control signal to control the second switch unit to turn on, and outputs a low voltage level control signal to control the second switch unit to cut off (switch transistor 141 is a n-type transistor, therefore, a high voltage to turn it on and a low voltage to turn it off). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the output voltage regulating circuit of Seo for the same reason above.

(Figs. 3-4). In addition, Kim (Figs. 1-2) discloses the same feature as claimed (Figs. 1-2).

Regarding claim 13, Seo in view of Kim and further in view of Chang  discloses the output voltage regulating circuit as claimed in claim 1, wherein the output voltage is a turn-on voltage (e.g., Seo’s Figs. 3-4 and Kim’s Figs. 1-2; turn-on voltage).

5.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Seo (US 9240138 B2) in view of Kim (US 20160336847 A1) and Chang (US 20070096669 A1) and further in view of Zhao (US 20130093746 A1).
Regarding claim 9, Seo in view of Kim and further in view of Chang discloses a display device (Seo, Fig. 1), comprising the output voltage regulating circuit as claimed in claim 1, but does not disclose the display device is a liquid crystal display device. However, Zhao (Figs. 1-3) discloses an output voltage regulating circuit, and a liquid crystal display device ([0026]; LCD) comprising the output voltage regulating circuit. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the output voltage regulating circuit of Kim in view of Seo and Chang to the display device of Zhao. The combination/motivation would be to provide a output voltage regulating circuit that can be used for different display devices.


Response to Arguments
6.	Applicant's arguments have been fully considered. Rejections of claims 1-13 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.
7.	Regarding claim 1, applicant argues that the cited references do not disclose the limitation “a first n-type switch unit; a first terminal and a second terminal of the first n-type switch unit are electrically connected to a first terminal and a second terminal of the resistor unit, respectively” recited in claim 1. 

    PNG
    media_image2.png
    681
    975
    media_image2.png
    Greyscale

Annotated version of Seo’s Figs. 3-4
The examiner respectfully disagrees with applicant’s arguments. Seo teaches a first n-type switching transistor Tr comprising a drain terminal D and a source terminal S and a resistor unit R2 comprising a first terminal A and a second terminal B. The drain terminal D of the transistor Tr is electrically connected to the first terminal A of the resistor R2. Both the source terminal S of the transistor Tr and the second terminal B of the 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691